                   3:10-cr-30082-RM-BGC # 57   Page 1 of 15
                                                                                   E-FILED
                                                          Friday, 07 May, 2021 09:49:46 AM
                                                              Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
 v.                                      )        Case No. 10-30082
                                         )
MICAH S. SPATES,                         )
                                         )
      Defendant.                         )

                                OPINION

RICHARD MILLS, United States District Judge:

      The Defendant moves for compassionate release or a sentence

modification.

                           I.    BACKGROUND

      Under 18 U.S.C. § 3582(c)(1)(A), Defendant Micah S. Spates seeks

compassionate release because of various health issues--including

obesity.

      Alternatively, Spates requests a sentence modification to reflect the

guidelines that a similarly situated individual would face in 2021.

                                     1
                  3:10-cr-30082-RM-BGC # 57   Page 2 of 15




     The Government claims the motion should be denied because the

Bureau of Prisons (BOP) is doing an excellent job of caring for inmates

during the pandemic. Moreover, the Defendant’s record suggests he is a

danger to society and to himself if he is released.

     Spates is 48-years old. He is serving a 240-month imprisonment

term at FCI Florence, following convictions for conspiracy to distribute

100 or more grams of a mixture and substance containing heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and 846 and possession

with intent to distribute 100 or more grams of a substance containing

heroin, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) and 18 U.S.C.

§ 2. His projected release date is April 24, 2028.

     Spates reports being 5’9”, 280 pounds, which results in a Body Mass

Index (BMI) of 41.3. A BMI of over 40 increases one’s risk of severe

illness from COVID-19. Obesity can make individuals more likely to get

severely   ill   from   COVID-19.        www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(accessed April 26, 2021).


                                     2
                  3:10-cr-30082-RM-BGC # 57     Page 3 of 15




     Spates also has diabetes. The CDC states that having type 2 diabetes

increases an individual’s risk of severe illness from COVID-19. See id.

In May 2020, Spates was determined to have a disorder of kidney and

ureter, unspecified. Spates also reports suffering from an unknown form

of blood cancer, though there do not appear to be any records consistent

with such a diagnosis.

     The Government notes that BOP medical records suggest that his

health issues are being controlled.

                            II.   DISCUSSION

                                          (A)

     Under the First Step Act, signed into law on December 21, 2018,

defendants may now file motions for compassionate release after first

exhausting administrative remedies within the BOP. See 18 U.S.C. §

3582(c)(1)(A). The law provides the sentencing judge with jurisdiction

to consider a defense motion for reduction of sentence based on

“extraordinary” or “compelling” reasons whenever “the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf,” or after “the lapse
                                      3
                  3:10-cr-30082-RM-BGC # 57   Page 4 of 15




of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier[.].”       See    18 U.S.C. §

3582(c)(1)(A). If properly invoked by the Government, the exhaustion

requirement must be enforced. See United States v. Sanford, 986 F.3d

779, 782 (7th Cir. 2021).

     The record shows that Spates has met the statutory exhaustion

requirement. Therefore, his motion is properly before the Court.

     The First Step Act does not say what “extraordinary and compelling

reasons” warrant a sentence reduction, but the compassionate release

statute directs the Court to consider the sentencing factors of 18 U.S.C. §

3553(a) when deciding compassionate release motions. See 18 U.S.C. §

3582(c)(1)(A).

     Because the Sentencing Guideline policy statement has not been

updated since passage of the First Step Act to reflect that defendants (and

not only the BOP) may move for compassionate release, there is no

“applicable” policy statement concerning the expanded compassionate-

release provision. See United States v. Gunn, 980 F.3d 1178, 1180 (7th

                                     4
                 3:10-cr-30082-RM-BGC # 57   Page 5 of 15




Cir. 2020). “The statute itself sets the standard: only ‘extraordinary and

compelling reasons’ justify the release of a prisoner who is outside the

scope of § 3582(c)(1)(A)(ii).” Id. Until U.S.S.G. § 1B1.13 is amended,

there is not an “applicable” policy statement for courts to rely on in

considering prisoner-initiated applications for compassionate release. See

id. at 1181.

     Certainly, the COVID-19 pandemic in and of itself is an

extraordinary and unprecedented event in our lifetimes. “The spread of

the novel coronavirus, more specifically COVID-19, has presented

extraordinary and unprecedented challenges for the nation and poses a

serious issue for prisons.” United States v. Coles, 2020 WL 1976296, *6

(C.D. Ill. Apr. 24, 2020). BOP reports that 234 inmates and four staff

members have died from COVID-19, while 46,364 inmates and 6,720

staff who once tested positive have recovered. www.bop.gov/coronavirus

(last visited May 3, 2021). However, “the mere existence of COVID-19

in society and possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” United States v.


                                    5
                  3:10-cr-30082-RM-BGC # 57    Page 6 of 15




Raia, 954 F.3d 594, 597 (3d Cir. 2020). “Perhaps a prisoner could satisfy

the extraordinary and compelling reasons requirement by showing that his

particular institution is facing a serious outbreak of COVID-19 infections,

the institution is unable to successfully contain the outbreak, and his

health condition places him at significant risk of complications should he

contract the virus.” United States v. Melgarejo, 2020 WL 2395982, at *3

(C.D. Ill. May 12, 2020); see also United States v. Johnson, 2020 WL

2573239, at *4 (C.D. Ill. May 21, 2020).

     The Court finds that Spates’s obesity along with his other health

problems during the COVID-19 pandemic qualifies as an extraordinary

and compelling reason to consider compassionate release.

     Florence FCI previously experienced major COVID-19 outbreaks,

though the situation now appears to be under control. No inmates or staff

members        are      currently        positive      for    COVID-19.

www.bop.gov/coronavirus (last accessed May 3, 2021). There are 744

inmates and 51 staff members who tested positive and have recovered.

See id.


                                     6
                  3:10-cr-30082-RM-BGC # 57   Page 7 of 15




     The BOP website reports 395 staff members and 779 inmates at

Florence FCC have received both vaccine shots and are fully inoculated.

See id.

     Upon considering the applicable sentencing factors, the Court is

unable to conclude that compassionate release is warranted. Spates has a

lengthy criminal history which dates back to his teenage years. He has

convictions     for        Manufacture/Delivery     of       Cocaine   and

Manufacture/Delivery of a Controlled Substance. Some of his other

convictions include: Burglary and Theft; Unlawful Possession of Heroin

with Intent to Deliver; Driving Under the Influence of Drugs and Alcohol;

Criminal Trespass to Vehicle and Unlawful Possession of a Controlled

Substance and Delivery of a Controlled Substance. Spates has served a

number of prison terms in the custody of the Illinois Department of

Corrections, including a 3-year term, three 4-year terms and one 6-year

term. At sentencing, Spates qualified as a career offender and had 19

criminal history points.

     While incarcerated, Spates has had multiple infractions which

include: two citations for possessing drugs/alcohol, phone abuse,
                                      7
                  3:10-cr-30082-RM-BGC # 57    Page 8 of 15




possessing unauthorized item; introduction of drugs/alcohol, fighting with

another person, refusing work assignment, refusing to obey an order and

use of drugs/alcohol.    Upon considering sentencing factors such as

deterrence and protection of the public, the Court is unable to conclude

that compassionate release is warranted. Spates’s lengthy criminal history

referenced above suggests that he remains a danger to the community and

should not be granted compassionate release. This is particularly true

given that the number of positive COVID-19 cases has diminished and

vaccine availability has increased.

     Accordingly, the Court will deny his motion for compassionate

release.

                                      (B)

     The Defendant states the record shows he would no longer qualify

for an enhancement under 21 U.S.C. § 851 under the law today. In Macon

County     Case   Number     92-CF-811,       Spates   was    convicted   of

Manufacture/Delivery of less than 15 grams of Cocaine. In Macon

County     Case   Number     95-CF-684,       Spates   was    convicted   of

Manufacture/Delivery of a Controlled Substance, 720 ILCS 570/402. In
                                       8
                   3:10-cr-30082-RM-BGC # 57   Page 9 of 15




Macon County Case Number 98-CF-712, Spates was convicted of

Manufacture/Delivery of a Controlled Substance, 720 ILCS 570/401, less

than 15 grams of a substance containing heroin. In Macon County Case

Number 05-CF-1520, Spates was convicted of Possession of a Controlled

Substance, 720 ILCS 570/402, less than 15 grams of a substance

containing heroin.

     In McLean County Case Number 06-CF-189, Spates was convicted

of Manufacture/Delivery of a Controlled Substance, less than 15 grams of

cocaine.

     It appears that under current law, Spates would not have qualified

for a § 851 enhancement. Each of the above convictions which were cited

in the § 851 notice would have been rejected under United States v. Ruth,

966 F.3d 642 (7th Cir. 2020) and Najera-Rodriguez v. Barr, 926 F.3d 343

(7th Cir. 2019).     The United States Court of Appeals for the Seventh

Circuit held in Najera-Rodriguez that a conviction for unlawful

possession of a controlled substance under Illinois law was not

categorically a controlled substance offense. 926 F.3d at 355-56. In Ruth,

the court noted that if a statute is divisible and “sets out one or more
                                     9
                 3:10-cr-30082-RM-BGC # 57    Page 10 of 15




elements of the offense in the alternative,” the modified categorical

approach can be employed and courts may “consult a limited class of

documents” to determine which alternative element of the statute was the

basis of the defendant’s conviction. 966 F.3d at 648-49. The court noted

that the Illinois cocaine statute is categorically overbroad and cannot be

used as a “felony drug offense” to enhance a federal sentence under 21

U.S.C. § 851.     See id. at 649-50.      The cocaine statute is “clearly

indivisible.” See id. at 650. Thus, Illinois cocaine convictions are not

predicate “felony drug offense(s)” that trigger 21 U.S.C. § 841(b)(1)(C)’s

sentencing enhancement. See id. The court further determined that using

an Illinois cocaine conviction to enhance the penalties under § 841(b)

constituted plain error. See id. at 650-51.

     In 2011, Spates’s guideline range was calculated to be 262-327

months, based on his status as a career offender under U.S.S.G. §

4B1.1(b)(1) (the career offender guideline for convictions with a life

maximum). Under current law, Spates’s guideline range would be 188 to

235 months under U.S.S.G. § 4B1.1(b)(2) because his maximum potential

penalty would be 40 years, not life imprisonment.
                                     10
                 3:10-cr-30082-RM-BGC # 57   Page 11 of 15




     Although there is no technical change to the guidelines, the Court

recognizes that the sentence Spates is serving is five months above the

high end of what the guidelines would be today. Spates has been in

custody since September 2010 and has served over 127 months of his

sentence. His motion provides that he has actively sought rehabilitation

classes while at BOP, including mathematics, resume writing, wellness,

computer literacy, psychology, anger management and typing. He has

also worked during his imprisonment term, in addition to taking drug

education classes.

     Because no record evidence suggests he warranted an above-

guideline sentence, Spates claims his sentence should be modified and

reduced to 188 months.      The 188 to 235 month range reflect the

Sentencing Commission’s current assessment of his criminality and

appropriate sentence.

     If a defendant is eligible for a sentence reduction, “a district court

may consider all relevant factors when determining whether an eligible

defendant merits relief under the First Step Act.” See United States v.

Hudson, 967 F.3d 605, 611 (7th Cir. 2020). “These factors include
                                    11
                  3:10-cr-30082-RM-BGC # 57   Page 12 of 15




different statutory penalties, current Guidelines, post-sentencing conduct,

and other relevant information about a defendant’s history and

characteristics.” Id. at 612. While Hudson was decided in the First Step

Act § 404(b) context, § 603(b) is also part of the First Step Act and allows

for motions for sentence modification under 18 U.S.C. § 3582(c)(1)(A).

     This Court has applied the Ruth changes to First Step Act motions

to modify a sentence. Judge Mihm recently reconsidered a denial of a §

404(b) motion when his prior Order relied on a statutory maximum of 30

years under 21 U.S.C. § 841(b)(1)(C) that no longer applied after Ruth.

See United States v. Millbrook, No. 06-40033, R. 181 (C.D. Ill. Dec. 10,

2020).

     This Court previously applied Ruth to a First Step Act case in United

States v. Dent, No. 97-cr-30048, R. 34 (C.D. Ill. Sept. 9, 2020) (Mills, J.),

granting the defendant’s motion and reducing his term of supervised

release to the statutory minimum that applied without the § 851

enhancement.

     In United States v. Harris, No. 99-cr-30083, R.123 (C.D. Ill. March

11, 2021) (Mills, J.), the Court again applied Ruth and granted the
                                     12
                  3:10-cr-30082-RM-BGC # 57   Page 13 of 15




defendant’s motion to reduce sentence under the First Step Act, noting

that without the § 851 enhancement, the defendant would now face a 240-

month statutory maximum instead of the 360-month term that defendant

received in 2000.

     Based on those recent decisions and the particular circumstances of

this case, the Court believes that a modification to 188 months is

warranted. It is likely that an individual today who is similarly situated to

Spates in all material respects would receive a sentence of no more than

188 months. Accordingly, such a sentence would avoid unwarranted

sentence disparities with individuals being sentenced today.

     The Court recognizes that distribution of heroin is a very serious

offense. Spates also has a particularly lengthy criminal history, which is

why the Court is denying his motion to the extent it seeks immediate

release. However, a modification to 188 months still accounts for his

career offender designation and reflects the seriousness of the offense.

Moreover, if such a sentence were today imposed with the goal of

affording adequate deterrence to criminal conduct and protecting the

public from further crimes of the defendant, the Court concludes that the
                                     13
                 3:10-cr-30082-RM-BGC # 57   Page 14 of 15




same sentence is appropriate for Spates. A 188-month term is consistent

with those statutory factors.     The Court will modify his sentence

accordingly.

      Ergo, the amended motion of Defendant Micah Spates under 18

U.S.C. § 3582(c)(1)(A) [d/e 54] is DENIED to the extent that Defendant

requests compassionate release and GRANTED, to the extent he seeks a

modification to 188 months.

      Defendant Micah Spates’s imprisonment term is reduced from 240

months to 188 months in the custody of the Bureau of Prisons.

      In all other respects, the previously entered Judgment shall remain

in effect.

      The Clerk will terminate the Defendant’s pro se motion for

compassionate release [d/e 49].

      The Clerk will send a copy of this Opinion to the United States

Probation Office.




                                   14
             3:10-cr-30082-RM-BGC # 57   Page 15 of 15




ENTER: May 6, 2021

FOR THE COURT:

                                    /s/ Richard Mills
                                    Richard Mills
                                    United States District Judge




                               15
